DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
 
Status
Applicant’s replies dated 17 February 2021 and 02 April 2021 to the previous Office action dated 03 December 2020 are acknowledged. Pursuant to amendments therein, claims 1, 6, 9, 15, 21, 23-25, and 38-100 are pending in the application.
New claim objections are made herein in view of applicant’s claim amendments.
A new rejection under 35 U.S.C. 112 is made herein.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new rejection(s) under 35 U.S.C. 103 is/are made herein in view of applicant’s claim amendments.


Election/Restrictions
Claims 38-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 December 2018.
	Claims 1, 6, 9, 15, 21, and 23-25 are under current examination.

Response to Declaration
The declaration under 37 CFR 1.132 filed 17 February 2021 is insufficient to overcome the obviousness rejection(s) herein because: the declaration fails to specify all constituents and concentrations of all tested compositions and therefore the results cannot be adequately analyzed to determine whether the results are actually unexpected and whether the results are commensurate in scope with the claims.  Specifically, the declaration only specifies a small percentage of the constituents of each tested composition and fails to identify the remaining constituent(s) (i.e., all 100%) of each tested composition.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art per MPEP 716.02(e).

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. Applicant argues that unexpected results render the claimed invention nonobvious (remarks pages 18-19).  In response, the evidence is insufficient as discussed above with respect to the declaration.

Claim Objections
Claim 1 is objected to because of the following informalities: the comma right before the period at the end of the amended claim should be deleted for proper grammar.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the “; and” at the end of the amended claim should be deleted for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “high”, “low”, and “moderate” in claim 9 are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how high, low, or moderate the molecular weights must be to correspond to such categories.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2013/0102977 A1; published 25 April 2013).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) comprising a 
Although Matsumura et al. does not disclose one embodiment combining all specific elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Matsumura et al. as discussed above and to make the composition of Matsumura et al. having 0.001 to 5% w/v nonionic surfactants of polysorbate 80, poloxamer 407, poloxamer 188, and polyoxyl castor oil, and thus necessarily between 0.001 and 5% w/v of each such nonionic surfactant; 0.005-5% w/v carboxymethyl cellulose (i.e., a cellulose derivative) having weight-average molecular weight of 5000 to 1,000,000 or 10,000 to 500,000 or 10,000 to 100,000 (i.e., necessarily either high, low, or moderate molecular weight or blend/combination thereof); 0.05-2% w/v PEG 400; mannitol; 0.01 to 1.5% w/v sodium chloride; 0.0001 to 0.1% w/v menthol; 0.1% w/v potassium sorbate; with a pH of 5.5-8.5; with a reasonable expectation of success, given that Matsumura et al. suggests all such elements.
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).

Claims 1, 6, 9, 15, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. as applied to claims 1, 6, and 9 above, and further in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
Matsumura et al. is relied upon as discussed above.
Matsumura et al. does not disclose the specifically claimed concentration of mannitol of about 0.5-4% w/v or 0.25-2.5% w/v as claimed.
Horn ‘401 discloses ophthalmic compositions such as artificial tear formulations (abstract) comprising salt, nonionic surfactant, and viscosity enhancer (paragraphs [0104]-[0107]) wherein mannitol is included therein as a preferred tonicity agent at a concentration of 0.1-1% w/v (paragraphs [0029], [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura et al. and Horn ‘401 by using 0.1-1% w/v of mannitol as suggested by Horn ‘401 in the composition of Matsumura et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Matsumura et al. suggests adding mannitol thereto, and Horn ‘401 teaches that 0.1-1% w/v is a suitable concentration of mannitol in ophthalmic compositions.
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges (i.e., given a molar mass of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 9, 15, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of copending Application No. 16/372,582 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9, 15, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34 of copending Application No. 16/372,625 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 9, 15, 21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/575,759 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617